Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

3.	The following is a non-Final Office Action. In response to Examiner’s Final Action of 08/13/2021, Applicant amended independent Claims 1, 3, 6, 9, 11 and 14. Claims 2, 4, 5, 7, 8, 10, 12, 13, 15 and 16 are as previously or originally presented.
Claims 1-16 are currently pending in this application and have been rejected below.

Response to Amendment

4.	Applicant’s amendments and arguments are acknowledged.

5.	The prior 35 USC §101 rejection of Claims maintained despite Applicant’s arguments and amendments. 

6.	The prior 35 USC §103 rejection of Claims withdrawn and new 35 USC §103 rejection added in light of Applicant’s amendments and arguments.  



Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.	Claims 1-16 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of system (machine) or method (process), they are also directed to a judicial exception (an abstract idea) without significantly more.    

9.	Claim 9 recites A method for cross-load intermixing during order fulfillment, the method comprising: providing a .. plurality of items; .. receiving, by .. a plurality of workers .. a plurality of orders, each order associated with the plurality of items and having a completion time, the plurality of orders including a first order and a plurality of additional orders; assigning .. a plurality of tasks associated with the first order in the plurality of orders as a first batch to a first worker of the plurality of workers; for each additional order in the plurality of additional orders: identifying .. a plurality of existing item locations of the plurality of items in existing batches that have already been assigned to the plurality of workers; identifying .. a plurality of existing item locations of the plurality of items in existing batches that have already been assigned to the plurality of workers; identifying .. a plurality of distances between the one or more second item locations and the existing item locations; determining .. for each item in each additional order whether each of the plurality of calculated distances meets a threshold, the threshold relating to the distance between the one or more second item locations and the existing item locations; identifying .. for each item for which the calculated distance met the threshold, one or more workers from the plurality of workers associated with the existing batch for the existing item for which the calculated distance from the one or more second items met the threshold and that have capacity to add the one or more second items to their batch while not violating a completion time constraint for either the existing items or the one or more second items, wherein the additional order includes one or more third items and only the one or more second items are assigned to the existing batch and not the one or more third items; selecting .. a worker from the identified one or more workers that is the worker associated with the existing batch holding the existing item with the shortest calculated distance to the one or more second items among the calculated distances; assigning .. a new task of picking the one or more second items to the selected worker; and transmitting .. the assignment of the one or more second items to ..  the selected worker to be added to the existing batch; wherein the one or more second items are picked .. and items from different orders are combined for delivery together, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), because streamlining the workflow for time-bound order fulfilment is a practice of risk mitigation for a business process. Claim 1 is directed to the same or similar abstract idea as Claim 9.
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as a computing system in communication with a plurality of mobile devices configured to wirelessly communicate, the computing system configured to execute an optimization module, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, including through additional elements such as a retail store that includes a plurality of items and wherein the retail store includes a staging area; a trolley disposed at the retail store; one or more containers disposed in the retail store, the containers configured to hold and carry selected ones of the plurality of items picked from the retail store, wherein the one or more containers are moved through the retail store by the trolley to the staging area, in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figures 3 and 4 of the Drawings, and paragraphs 52-59 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).  
Dependent Claims 3, 6-8 and 11-16 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 3, 6-8 and 11-16 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figures 3 and 4 of the Drawings, and paragraphs 52-59 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment (see MPEP 2106.05(h)). Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2, 4, 5 and 10 directed to wherein the plurality of tasks include at least one of picking and loading; wherein the one or more second items failing to meet the calculated distance threshold are assigned to a new batch and a new worker; wherein the one or more second items are assigned to a new batch and a new worker when a worker with an available capacity to add the one or more second items to their existing batch cannot be identified, are extensions of the abstract idea noted in the independent claims because they further the limitations of the independent claims, which are directed to Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Accordingly, these claim elements do not serve to confer subject matter eligibility on the claims since they are directed to abstract ideas.
Therefore, Claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

11.	Claims 1-16 rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US Patent Publication 20140040075 A1 - hereinafter Perry) in view of Kumar (US Patent Number 9,466,045 B1 - hereinafter Kumar) in view of Varley et al. (US Patent Publication 20160176635 A1 - hereinafter Varley).

12.	As per Claim 1, Perry teaches:
A system for cross-load intermixing during order fulfillment, the system comprising [PERRY reads on: Abstract, "A system may receive orders from disparate sources, each order specifying at least one item located in a physical storage area divided into subareas. The orders may be prioritized for desired processing sequence. The system may determine, beginning with high priority orders specifying at least two items for each order, a virtual order footprint that represents all of the subareas corresponding to the items in the order and form a plurality of virtual potential pick batches, each virtual potential pick batch comprising orders in a unique virtual order footprint. When a configurable limit is reached, the number of orders in each virtual potential pick batch is determined. The order counts are a factor in determining which of the virtual potential pick batches are to be released for processing by available work resources. All other non-selected virtual potential pick batches are deconstructed awaiting the future availability of work resources."]:
a retail store that includes a plurality of items [PERRY reads on: Fig. 1A, RETAILER NETWORKS 10A, CATALOGS 10C; Fig. 3A, STORAGE AREA 300, ORDER 1, ITEM 1, ITEM 2, ITEM 3; para 3, "Today, direct to consumer (DTC) or eCommerce (eCom) operations that are required to deliver substantial volume of "multi-unit orders" or "multies" (i.e., orders with more than 1 item per shipment package) yet few items per order continue to face challenges that tax conventional distribution processes that have evolved from high unit volume orders found in retail distribution."; para 40, "The primary "work" for a DTC system represents orders that must be fulfilled and shipped to customers. The distribution center may have thousands of items for shipping to the customers." - a distribution center is a retail store for e-commerce; para 41, " Turning now to the figures, FIG. 1 depicts a diagram illustrating one embodiment of an example network architecture, illustrating how a distribution operation system may operate to receive orders from disparate sources. In this example, disparate sources may include retailer networks 10A, web sites 10B, and catalogs 10C."; para 48, "In retail or conventional distribution operations, high pick density is normally easy to achieve as order item counts and volume are high. However, in DTC operations where order item counts are very low but greater than one, pick item density for a single order is very low. To illustrate, FIG. 3A depicts a diagrammatic representation of an example physical storage area for a DTC distribution operation."] and wherein the retail store includes a staging area [PERRY reads on: Fig. 5, STAGING AREA 530; Fig. 6, SORTING STATIONS 630A..630N; para 54, "A second offshoot of the gathering of items for multiple orders is to gather the items--mixing order items from a first order with items from other orders--and then the entire batch of items being sorted out, consolidating items into their respective individual orders. .. A drawback to this approach lies in the fact that while there can be great improvement by having a large pick batch size, the size of the batch is a function of the ability of a downstream consolidation operation to sort out the items into individual orders. The drawbacks to this approach are more apparent when there are more items per order. Namely, an order that is being filled (but not yet completely filled) is referred to as a work-in-progress. If there are only two items and the first item has been picked, the order can only be completed once the second item arrives and, until then, the order is a work-in-progress and takes up space, either in a consolidation area or in a checkout station." - a consolidation area or a checkout station is wherein the retail store includes a staging area]; 
a trolley disposed at the retail store [PERRY reads on: para 38, "A tote may refer to a hand-held container for carrying items, but may also refer generically to a pallet, a cart, or any container that can hold all the items picked when gathering items. A tote may have wheels, may be motorized, may be suspended from a cable or otherwise configured to allow a worker to easily proceed through a physical storage area to pick items. In some embodiments, each tote may have a license plate, a bar code, or some other means for uniquely identifying that tote, which enables the tote to be tracked and the contents of the tote to be associated with specific orders." - a cart is a trolley]; 
one or more containers disposed in the retail store, the containers configured to hold and carry selected ones of the plurality of items picked from the retail store [PERRY reads on: Fig. 5, storage area 500; Fig. 6, totes 620A..620N; para 63, "FIG. 5 depicts a facility having floor 500 with racks A1-A6 and B1-B6, cold storage 505, hazardous material ("hazmat") storage 506, age-restricted area 507 (such as non-hazardous paint, etc.), bulk item storage 508, and sensitive item storage 509. Rather than defining each of them as a subarea, they can be logically grouped into subareas 502A, 502B, 520C, 520D, 502E, and 520F which, as illustrated in FIG. 5, can have varying sizes, shapes, and configurations."; para 64, "Suppose orders #1, #2, #3, and #4 have been received by a continuous order fulfillment system implementing an embodiment disclosed herein (e.g., system 600 shown in FIG. 6) and are selected for activation from an information pool to form a batch. Order #1 may have 10 items with 2 in Area A and 8 in Area B. .. If totes are used, this only requires two totes (one for Area A and one for Area B) to hold and process the items for order #1 and order #4."; para 82, "System 600 may further comprise a tote transportation system having totes 620A . . . 620N and sorting/staging stations 630A . . . 630N. In some embodiments, system 600 may track orders being worked on using identifiers that uniquely identify totes 620A . . . 620N and/or sorting/staging stations 630A . . . 630N."], wherein the containers are moved through the store via the trolley [PERRY reads on: para 10, "One key to meeting highly variable production is to have a highly scalable yet efficient fulfillment process. Scalability refers to the ability to have resources, data processing capacity, workers, and work aids (e.g., totes, stations, carts, etc.) to meet the varying work demands."; paras 38, 82, as above];
a plurality of mobile devices each associated with one of a plurality of workers and configured to wirelessly communicate; a computing system in communication with the plurality of mobile devices [PERRY reads on: Fig. 6, RF UNITS 677; para 44, "Work (order processing) is generally not performed on orders in the information pool. Rather, in some embodiments, certain orders may be selected and moved out of the information pool and placed in a virtual potential pick batch (referred to hereinafter as "pick batch" or "batch") where the orders are "worked" (step 230). Work resources may become available from time to time. In some embodiments, orders may be moved out of the information pool and placed into a pick batch only when work resources are immediately available to perform the work. When that occurs, system 200 may execute work by releasing certain selected pick batches for processing (step 240) and communicate same to available work resources via audio means 250 (e.g., by sending an automated message, a bell, or some other established means), paper means 260 (e.g., by printing a pick list with personnel name(s) and/or ID(s) printed thereon), and/or display means 270 (e.g., by sending a message or pick list to a wireless unit associated with a personnel)."; para 82, "To this end, embodiments of a system may direct available work resources as appropriate. This aspect can be illustrated with reference to FIG. 6 which depicts a diagrammatic representation of an example system architecture in which embodiments disclosed herein may be implemented. In the example of FIG. 6, system 600 may run on one or more server computers 650 communicatively connected to disparate sources (e.g., 10A-10C shown in FIG. 1). .. System 600 may be communicatively connected to radio frequency (RF) units 677 via RF network 670. RF units 677 can be representative of any suitable wireless means and RF network 670 can be representative of any suitable wireless network."; para 86, "System 600 may communicate with the worker in various ways. For example, in assigning the worker to pick items for a batch, system 600 may generate a paper printout, send a message to the worker's RF unit for display, and/or make an announcement over an audio means such as a push-to-talk telephone, walkie-talkie, headset, paging system, etc. An advantage of using a paper printout may be that it may be very easy for two workers to use the same checklist, such as if another worker is sent to help or to be trained. Further, as the worker proceeds through the physical storage area picking the items, the worker can line through the items he/she has picked. An advantage of using non-paper based communications means may be the ability for system 600 to constantly update the location and status of the worker. For example, if the worker is using RF unit 677 or some form of an RFID device that can scan or otherwise read a code on an item, the worker can scan each item into system 600 when that item is physically added into a tote. System 600 may then know where the worker is, how long it is taking the worker to pick all the items for each batch, etc. From this information, system 600 may determine how efficient the worker is at fulfilling batches, whether the placement of items should be modified, whether more resources need to be assigned to complete orders by a deadline, etc. System 600 may then update and assign additional resources or otherwise modify a batch."], the computing system configured to execute an optimization module [PERRY reads on: Fig. 2, system 200; para 8, " Embodiments disclosed herein utilize a system in which specific operational rules are created as necessary to optimize the entire controlled operation. Embodiments described herein may be directed to systems and methods for managing a continuous workflow for buffering, managing, controlling, synchronizing and balancing work in distribution operations such that work resources (workers and equipment) are most fully utilized maximizing both efficiency and system capacity. .. Embodiments are directed to how to optimize the selection of orders for processing that facilitate the efficient processing of such orders while meeting delivery requirements."; para 27, "Embodiments disclosed herein provide a solution that is a highly scalable, requires low capital expenditure, and includes a highly efficient process that is driven by the optimization and control of the workflow."; para 42, "FIG. 2 depicts a diagrammatic representation of an example system implementing one embodiment of a method for processing orders received from disparate sources."; para 43, " In some embodiments, system 200 may place received orders in an information pool and optionally prioritized (step 220)."; para 46, "A purpose of order pool mining is to select an order or orders to activate from among the highest priority orders, but also allow orders to be activated that will optimize the efficiency of the work."] that when executed:
receives a plurality of orders, each order associated with the plurality of items and having a completion time, the plurality of orders including a first order and a plurality of additional orders[PERRY reads on: para 36, "A priority sequence refers to a general listing of orders. The priority position or setting of any order within the priority sequence may be based in part on when the order was received, a shipping deadline for that order, a customer number for that order, or some other criteria."; para 39, "A configurable limit may refer to a time limit, a number of orders, a number of available resources, or the some other variable. For example, as described below, embodiments may receive and process orders throughout the day. Early in the day, a configurable limit may specify a time for performing this process. As a shipping deadline nears, this time limit may change to fewer hours or even less than an hour. In some embodiments, a configurable limit may specify how many orders can be processed, ranging from a few to several thousand." - shipping deadline is having a completion time; para 40, "A functional overview of order processing for a DTC or eCom operation may also be helpful to aid in the understanding of embodiments disclosed herein, and may indicate where and how "buffering" interacts with the functions of a distribution process. In some embodiments, buffering is where the invention takes advantage of opportunities improvement. The primary "work" for a DTC system represents orders that must be fulfilled and shipped to customers. The distribution center may have thousands of items for shipping to the customers. To streamline the order filling process, when an order is received into the DTC system, the system logically buffers the orders into an information pool until there are sufficient orders to ensure efficient use of available resources. The orders can be buffered until enough orders are pooled together for efficient workflow or there is a deadline such that the order(s) have to be filled even if it means an inefficient workflow. When necessary to create a new batch or to add orders to an existing continuous batch, the system selects orders with identical or similar virtual order footprints, identifies product IDs or other codes associated with the items requested, and assigns the orders to various pack groups within the batch."; para 54, "A second offshoot of the gathering of items for multiple orders is to gather the items--mixing order items from a first order with items from other orders--and then the entire batch of items being sorted out, consolidating items into their respective individual orders."; para 95, "Embodiments may take advantage of characteristics of direct-to-consumer operations including, but not limited to, a constant addition of newly arriving orders to existing batches, dynamic relative prioritization of all orders awaiting processing, .."];
assigns a plurality of tasks associated with the first order in the plurality of orders as a first batch to a first worker of the plurality of workers [PERRY reads on: para 35, "A pack group may refer to a group of orders in a virtual potential pick batch that corresponds to a particular virtual order footprint or a similar virtual order footprint. Preferably, each pack group in a virtual potential pick batch corresponds to a single virtual order footprint, and the virtual potential pick batch comprises all the pack groups and therefore all the items for the orders in the group."; para 48, " In some embodiments, the most scalable method of item gathering may involve using workers to pick items, and a key factor to efficient manual item gathering (item picking) is to have the highest possible "pick density," which results in the shortest travel paths between items to be picked. In retail or conventional distribution operations, high pick density is normally easy to achieve as order item counts and volume are high. However, in DTC operations where order item counts are very low but greater than one, pick item density for a single order is very low. To illustrate, FIG. 3A depicts a diagrammatic representation of an example physical storage area for a DTC distribution operation. A worker trying to fill orders #1-#6 individually must travel the entire storage area 300 and yet each order only has a few items, resulting in a very low pick density per order."; para 84, "For example, a pick worker may make him or herself "available" to system 600 by logging onto RF unit 677. System 600 may create a batch and assign the newly available pick worker to gather items for a set of orders in the batch."; para 86, as above];
wherein for each additional order in the plurality of additional orders [PERRY reads on: para 40, as above - add orders to an existing continuous batch is each additional order in the plurality of orders; para 59, "To further understand how an optimal pack group may be created, a comparison of FIGS. 3A and 3B may be helpful. FIG. 3A depicts total physical storage area 300 without any division into subareas. As described above, to collect all the items for an order (e.g., order #1), a worker must travel to each of the locations containing items for the order. In contrast, FIG. 3B depicts total physical storage area 300 virtually divided into subareas 320A, 320B, 320C, and 320D. Notice that orders #1 and #4 have items corresponding to subareas 320A and 320D only. Combining those orders into the same pack group can therefore reduce the amount of space (and thus distance) holding the items by one half. Once the items from subareas 320A and 320D are picked and the orders consolidated, two orders will be completed and ready for packing and shipping. In contrast, combining orders #1 and #2 would require subareas 320A, 320B, 320C, and 320D to be covered to fill those orders and is therefore not as synergistic. In other words, a pick batch (represented by virtual order footprint 301 in FIG. 3B) including only orders #1 and #4 in subareas 320A and 320D would have a higher pick density than a pick batch (represented by virtual order footprint 303 in FIG. 3B) with orders #1 and #2 in subareas 320A, 320B, 320C, and 320D. Accordingly, the system may assign a first pack group to a first resource for subarea 320A and assign a second pack group to a second resource for subarea 320D, resulting in two orders being filled without either order being a work-in-progress for very long. Again, contrastingly, fulfilling orders #1 and #2 would require four resources to pick items from all four subareas 320A, 320B, 320C, and 320D or the orders would be works-in-progress while the first resource and second resource go pick items from all four subareas 320A, 320B, 320C, and 320D." - consolidating orders is having an additional order] the optimization module when executed:
identifies a plurality of existing item locations of a plurality of items in existing batches that have already been assigned to the plurality of workers [PERRY reads on: para 49, "As mentioned above, in some prior approaches, in order to collect all the items for order #1 a worker must travel to each of the locations containing the items for the order."; paras 48, 86, as above];
identifies second item locations of one or more second items associated with the additional order [PERRY reads on: para 52, "Yet another approach to overcoming low pick density is to have workers pick items for multiple orders at the same time. One offshoot of this methodology is to have the worker transport several order packages to all the locations containing items for the several transported orders. This approach is generally targeted for use by businesses in which items are small and light such that workers can carry sufficient orders to make the pick process have adequate productivity. The idea behind this method is that the picking and consolidation of order items are done in the same operation. Drawbacks are that items may be easily placed with the wrong order and the physical space for holding an order is normally sufficient to hold a large order while that space is occupied only with the average size order."]; ... 
... determines for each item in each additional order [PERRY reads on: para 52, as above] ...
... identifies [PERRY, as above], ... 
... one or more workers from the plurality of workers associated with the existing batch for the existing item [PERRY, paras 48, 52, 86, as above] ... 
... that have capacity to add the one or more second items to their batch while not violating a completion time constraint for either the existing items or the one or more second items [PERRY reads on: paras 39, 59, as above; para 46, "Other factors that may impact how long orders are held up may include the oldest order age (in the batch category), the total held order (work) backlog, a scheduled workforce availability, a work rate and a required completion time (departure time)."; para 60,  "One advantage of embodiments may be the ability to pool (buffer) orders #1-#3, wait for the arrival of order #4 before order #1 was processed, and combine those orders to create an efficient pack group, thereby ensuring that the pick density for each batch is as high as possible. There may not be an opportunity to form a totally efficient pack group. However, a decision to form a less productive pack group can be made, for instance, when order #1 was in jeopardy of missing the shipment departure and/or when there was work resource (e.g., a worker) capable of performing the work." - combining orders to create an efficient pack group, a decision to form a less productive pack group when order #1 was in jeopardy of missing the shipment departure is capacity to add the one or more second items to their batch while not violating a completion time constraint for either the existing items or the one or more second items], 
wherein the additional order includes one or more third items and only the one or more second items are assigned to the existing batch and not the one or more third items [PERRY reads on: para 64, "To further highlight novel advantages of the invention, suppose a facility can be divided into four areas: A, B, C, and D, each storing various products or items. Suppose orders #1, #2, #3, and #4 have been received by a continuous order fulfillment system implementing an embodiment disclosed herein (e.g., system 600 shown in FIG. 6) and are selected for activation from an information pool to form a batch. Order #1 may have 10 items with 2 in Area A and 8 in Area B. Order #2 may have 14 items with 4 in Area A, 5 in Area B, and 9 in Area C. Order #3 may have 5 items with 2 in Area C and 3 in Area D. Order #4 may have 11 items with 8 in Area A and 3 in Area B. In this case, the system will group order #1 and order #4 and create a pack group (in some embodiments, this pack group may be part of a virtual potential pick batch) to get 10 items from Area A and 11 items from Area B (in some embodiments, such areas may be represented in the system as a unique virtual order footprint). If totes are used, this only requires two totes (one for Area A and one for Area B) to hold and process the items for order #1 and order #4. A picker only has to make one trip to Area A and Area B to pick up items to fulfill order #1 and order #4. All items picked in this trip are processed and there are no partially filled orders (i.e., no work-in-process)."; para 65, "Notice that in this example, although order #2 also has 4 items in Area A and 5 items in Area B, it is not grouped with order #1 and order #4. This is because order #2 is not a perfect match--it contains 9 items in Area C. If orders #1, #2, and #4 are combined in a pack group, the number of totes required is the same as above; however, after order #1 and order #4 are processed, 4 items will be left in the tote for Area A and 5 items will be left in the tote for Area B. Since order #2 is still missing 9 items from Area C, it cannot be completed at this time and thus becomes a work-in-process. To minimize such a work-in-process and reduce waste in time and resources (people and machines), the system may determine not to select order #2 and not combine order #2 with order #1 and order #4, even though there is a substantial overlap in areas where items from these orders are located." - excluding order#2 from the batch incorporating order #1 and order #4 is wherein the additional order includes one or more third items and only the one or more second items are assigned to the existing batch and not the one or more third items];
selects a worker from the identified one or more workers that is the worker associated with the existing batch holding the existing item [PERRY reads on: para 52, as above; para 84, "In cases of workers as available resources, people may be available to pick items, sort items into orders, pack orders, and ship orders at various times during the day. For example, a pick worker may make him or herself "available" to system 600 by logging onto RF unit 677. System 600 may create a batch and assign the newly available pick worker to gather items for a set of orders in the batch."] ... 
... assigns a new task of picking the one or more second items to the selected worker [PERRY reads on: para 67, "Those skilled in the art will appreciate that pack groups in this disclosure may refer to groups of orders that have "synergistic" pick requirements. In some operations, a pack group may have anywhere from 18 to 36 individual orders whose items are picked together. In some embodiments, pack groups are created on demand in real-time triggered by availability of processing resources (picker availability). In one embodiment, pack groups are not created until a batch is activated, which allows new orders to be considered when creating pack groups in order to maximize efficiency."; para 84, as above]; and
transmits the assignment of the one or more second items to the mobile device associated with the selected worker to be added to the existing batch [PERRY reads on: Fig. 2, EXECUTE WORK (DIRECT WORK RESOURCES) 240, AUDIO 250, DISPLAY 270; paras 44, 67, as above]; 
wherein the one or more second items are picked from the retail store and placed in the one or more containers and moved through the store [PERRY reads on: para 38, "A tote may refer to a hand-held container for carrying items, but may also refer generically to a pallet, a cart, or any container that can hold all the items picked when gathering items. A tote may have wheels, may be motorized, may be suspended from a cable or otherwise configured to allow a worker to easily proceed through a physical storage area to pick items." - A tote may be configured to allow a worker to easily proceed through a physical storage area to pick items is wherein the one or more second items are picked .. and moved through the store; para 64, as above]; wherein the one or more containers are moved through the retail store by the trolley to the staging area [PERRY reads on: Figs. 5, 6, para 38, as above] and ... 
... at the staging area [PERRY, as above].
Perry does not explicitly teach, but Kumar teaches:
... calculates a plurality of distances between the one or more second item locations and the existing item locations [KUMAR reads on: Col. 14, lines 3-21 "The floor plan 400 includes locations of a plurality of items including Item 1, Item 2, Item 3, .. and item 10 .. Once an order is determined to include Item 1 through Item 10, and the coordinates of such items are identified, such coordinates may be utilized to generate an optimal path according to one or more algorithms or formulas. For example, upon determining the (x, y) coordinates of ltem 1 through Item 10, viz., (x1, y 1) through (x10, y 10), the distances between such items may be calculated .."; Col. 18, lines 26-31 "Any of the information expressed in an image of the portion of the storage area 700 shown in FIG. 7 may be used to identify and to determine a location of one or more of the items within a fulfillment center, or to calculate or otherwise estimate a distance between the one or more items within the fulfillment center in accordance with the present disclosure."]; ... 
... whether each of the plurality of calculated distances [KUMAR, as above] ...
... relating to the distance between the one or more second item locations and the existing item locations [KUMAR, as above]; ... 
... for each item for which the calculated distance [KUMAR, as above] ... 
... for which the calculated distance from the one or more second items [KUMAR, as above] ... 
... with the shortest calculated distance to the one or more second items among the calculated distances [KUMAR reads on: Fig. 3, GENERATE PATH FOR PICKING ITEMS HAVING SHORTEST DISTANCE BETWEEN ORIGIN AND DESTINATION 370; Col. 12, lines 14-34, "As is shown in FIG. 2B, a worker who is tasked with retrieving Item 1, Item 2, Item 3 and Item 4 in fulfillment of an order in accordance with the present disclosure will travel along an optimal path P.sub.B from the origin 206 to the destination 208 while picking Item 3 first, then Item 1 second, before picking Item 2 and Item 4, and advancing to the destination 208. The optimal path P.sub.B is defined based on the respective locations of Item 1, Item 2, Item 3 and Item 4 within the storage area 200, as is shown in FIG. 2B, and thus travels a shortest or minimum practicable route between and among the shelves 210A, 210B, 210C, 210D, 210E, 210F, 210G, 210H, 210I, 210J, 210K and 210L. As compared to the path P.sub.A of FIG. 2A, the optimal path P.sub.B of FIG. 2B results in effectively minimized travel distances and times, and increased efficiency in the fulfillment of the order."; Col. 14, lines 3-21, as above; Col. 14, lines 22-36, "Those of ordinary skill in the pertinent art recognize that Dijkstra's Algorithm may be used to identify a shortest path between vertices or nodes in a graph. An initial node, or a source node, is identified from a plurality of nodes, and a path tree that extends from the initial node or source node to all of the other nodes is developed. A closest neighboring node having the shortest distance to the initial node or source node (or cost with respect to the initial node or source node) is identified, and distances from the closest neighboring node to all of the other nodes, except the initial node or source node, are further identified. The process is repeated using the node having the shortest distance to the closest neighboring node until the shortest or minimum practicable distances between the initial node and the source node, and all of the other nodes, are determined."; Col. 17, lines 11-23 " At box 660, the shortest path for retrieving the ordered items may be determined by any means. For example, a path based on the minimum distances between the ordered items may be determined using the distances determined at box 630, according to one or more algorithms or formulas, such as Dijkstra's Algorithm or the Floyd-Warshall Algorithm."]; ... 
... items from different orders are combined for delivery together [KUMAR reads on: Fig. 10, CONSOLIDATE ORDER AND OTHER ORDER INTO SINGLE ORDER 1060; Col. 6, lines 53-56 "Moreover, the systems and methods of the present disclosure are also directed toward combining various orders of items that are to be delivered to a common destination into one or more common shipments."] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Perry to incorporate the teachings of Kumar in the same field of endeavor of order fulfillment to include calculates a plurality of distances between the one or more second item locations and the existing item locations; with the shortest calculated distance to the one or more second items among the calculated distances; items from different orders are combined for delivery together. The motivation for doing this would have been to improve the order picking of Perry by efficiently optimizing the picking process. See Kumar, Abstract, "Shipments of ordered items may be optimized by minimizing geographic and time constraints, thereby improving efficiencies and reducing costs. Geographic locations of items included in an order may be considered when generating an optimal path for retrieving such items and for processing the order." 
Perry in view of Kumar does not explicitly teach, but Varley teaches:
... meets a threshold, the threshold [VARLEY reads on: Figs. 7, 8, 10, OUTSIDE EXPECTED TRAVEL PATH, INSIDE EXPECTED TRAVEL PATH, ALERT TO A TRAVEL ERROR (OUT OF BOUNDS OR MISSED ITEM) 710; para 38, "As will be described in more detail below, each subset of the location sensitive data can be associated with a respective threshold difference between the current location of device 101 and the location of the at least one item in the warehouse, the instructions updated to emphasize a respective subset of the location sensitive data when a current difference between the current location of the mobile device and the location of the at least one item in the warehouse is between [a] the respective threshold difference and a next threshold difference of a next subset."; para 60, "In this example, each respective threshold difference is expressed in term of a percentage of a difference between a current location of device 101 and a location of the associated 2 items to be picked up. However, in other implementations, such respective threshold differences can be expressed in terms of a distance between a current location and the location of the associated 2 items to be picked up, for example in meters and/or feet and/or inches and the like."; para 61, "Further, processor 120 can determine a relative location of current location 460 to a location of items to be picked up by comparing current location 460 to a pick location received in location sensitive data 450."] ... 
... met the threshold [VARLEY, as above], ... 
... met the threshold [VARLEY, as above] and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Perry in view of Kumar to incorporate the teachings of Varley in the same field of endeavor of order fulfillment to include (calculated distance) meets a threshold. The motivation for doing this would have been to improve the order picking of Perry in view of Kumar by efficiently optimizing the picking process. See Varley, Abstract, ".. a method of controlling picking of items in a warehouse is provided. The method comprises .. instructions for picking the at least one item in the warehouse, the instructions including the location sensitive data, the instructions updated to emphasize different subsets of the location sensitive data based on a current location of the mobile device relative to a location of the at least one item in the warehouse."; paragraph 1, "Warehouse picking requires a user (i.e. a picker) to travel to a number of discrete locations to collect (i.e. “pick”) items and complete a “pick task”. Information on the pick locations and items can be presented at a display in single text lines for each pick or a text list of upcoming picks can be given. However, such methods of presenting pick information prevent the PICKER from optimizing their pick efficiency and still rely on various levels of cognitive load based on a picker's experience, for example knowledge of locations of item in a warehouse. Given how demanding the tasks of a picker can be, with often more than one hundred picks occurring in an hour, and given the high turnover rate of pickers, as well as the high usage of seasonal workers in warehouses, warehouse inefficiencies in picking can be considerable."; para 40, ".. a relative distance between the current location of device 101 and the location of the at least one item in the warehouse ..".

13.	As per Claim 2, Perry in view of Kumar in view of Varley teaches:
The system of claim 1, wherein the plurality of tasks [as above, Claim 1] include 
Perry further teaches:
at least one of picking and loading [PERRY reads on: para 9, "Embodiments disclosed herein may be directed to distribution functions including order prioritization, order selection, picking (gathering of items), and consolidation of order items. Embodiments may use "data" or logical buffering to the extent possible to ensure the timely delivery of the package for shipping departure."].

14.	As per Claim 3, Perry in view of Kumar in view of Varley teaches:
The system of claim 1, wherein the capacity to add the one or more second items to an existing batch [as above, Claim 1] is 
Perry further teaches:
determined based at least in part on a volume capacity of the trolley [PERRY reads on: para 9, "Embodiments may identify means to select orders that have "picking synergy" or "order synergy" to allow the efficient picking of the items for those orders. Embodiments can minimize the duration of the collection of items for individual orders. This, in turn, can reduce the number of physical queues of in-process work (work-in-process) for order item consolidation. The reduction of the duration of the consolidation of items for individual orders allows the consolidation space to be re-used more frequently increasing the production capacity of the operation."; para 10, "One key to meeting highly variable production is to have a highly scalable yet efficient fulfillment process. Scalability refers to the ability to have resources, data processing capacity, workers, and work aids (e.g., totes, stations, carts, etc.) to meet the varying work demands. The economic aspects of scalability may include providing a process that will yield efficient processing at both peak and normal workloads and that is able to pay for the fixed resources using only normal daily or average workloads. An object of the invention is therefore directed to providing an efficient fulfillment process scalable to accommodate variable workloads, including peak and normal workloads." - scalability to have resources such as totes or carts to meet peak and normal workloads is determined at least in part on a volume capacity of a trolley; para 38, "A tote may refer to a hand-held container for carrying items, but may also refer generically to a pallet, a cart, or any container that can hold all the items picked when gathering items. A tote may have wheels, may be motorized, may be suspended from a cable or otherwise configured to allow a worker to easily proceed through a physical storage area to pick items. In some embodiments, each tote may have a license plate, a bar code, or some other means for uniquely identifying that tote, which enables the tote to be tracked and the contents of the tote to be associated with specific orders."].

15.	As per Claim 4, Perry in view of Kumar in view of Varley teaches:
The system of claim 1 [as above], wherein 
Perry further teaches:
... are assigned to a new batch and a new worker [PERRY reads on: para 45, "The movement of an order from the information pool and into a pick batch may be referred to as order "activation." The system may continually focus on completing already active orders prior to activating any new orders. Further, a pick batch may be kept to the minimum possible size such that the time to complete the active work is as small as possible. This way, new pending work may be activated as quickly as possible."; para 46, "A purpose of order pool mining is to select an order or orders to activate from among the highest priority orders, but also allow orders to be activated that will optimize the efficiency of the work. In some cases, the latter may involve violating a predetermined priority sequence to achieve order synergy. For example, in one embodiment, orders with similar virtual order footprints may be selected within a configurable limit with respect to time and/or a number of orders regardless of their respective priority position in the priority sequence. That is, in order to accomplish the efficient "mining" of synergistic orders, the selection or combining of new orders into a new batch can be held up until an efficient batch for both picking, confirmation, and packing can be created. .. Other factors that may impact how long orders are held up may include the oldest order age (in the batch category), the total held order (work) backlog, a scheduled workforce availability, a work rate and a required completion time (departure time)." - a scheduled workforce availability is a new worker; para 58, "As new orders are continually arriving, they may be joined with existing orders to form a new pack group, or they may be held awaiting future opportunities to form more optimal pack groups. It is only necessary to complete orders before the required shipment departure, so waiting to create an efficient pack group does not affect the actual production. Furthermore, a new pack group can be created only when a pick worker or other resource (e.g., a tote, scanner, RFID device, etc.) becomes available." - a new pack group can be created only when a pick worker becomes available is the one or more items are assigned to a new batch and a new worker; para 67, "In some embodiments, pack groups are created on demand in real-time triggered by availability of processing resources (picker availability)."; para 84, "For example, a pick worker may make him or herself "available" to system 600 by logging onto RF unit 677. System 600 may create a batch and assign the newly available pick worker to gather items for a set of orders in the batch."].
Perry does not explicitly teach, but Kumar further teaches:
... calculated distance [KUMAR reads on: Col. 14, lines 3-21, Col. 18, lines 26-31, as above, Claim 1] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Perry in view of Kumar in view of Varley to incorporate the further teachings of Kumar in the same field of endeavor of order fulfillment to include calculated distance. The motivation for doing this would have been to improve the order picking of Perry in view of Kumar in view of Varley by efficiently optimizing the picking process. 
Perry in view of Kumar does not explicitly teach, but Varley further teaches:
... the one or more second items failing to meet the .. threshold [VARLEY reads on: Figs. 7, 8, 10, OUTSIDE EXPECTED TRAVEL PATH, ALERT TO A TRAVEL ERROR (OUT OF BOUNDS OR MISSED ITEM) 710; para 76, "When proximity of item is “lost” and/or the item is no longer proximal device 101, (e.g. as determined at processor 120 by comparing a current location to a location of the items to be picked and/or by comparing a current difference between the current location of device 101 and the location of the items to be picked) block 710 can be repeated. For example, a picker can erroneously carry device 101 away from the items to be picked." - When proximity of item is “lost” and/or the item is no longer proximal device 101 is the one or more second items failing to meet the .. threshold] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Perry in view of Kumar in view of Varley to incorporate the further teachings of Varley in the same field of endeavor of order fulfillment to include the one or more second items failing to meet the .. threshold. The motivation for doing this would have been to improve the order picking of Perry in view of Kumar in view of Varley by efficiently optimizing the picking process. 

16.	As per Claim 5, Perry in view of Kumar in view of Varley teaches:
The system of claim 1 [as above], wherein 
Perry further teaches:
the one or more second items are assigned to a new batch and a new worker [PERRY reads on: paras 45, 46, 58, 67, 84, as above, Claim 4] when a worker with an available capacity to add the one or more second items to their existing batch cannot be identified [PERRY reads on: para 90, "In some embodiments, the method may further comprise determining an order count for each virtual potential pick batch when the configurable limit is reached (step 707). Based at least in part on the order counts thus determined, the method may proceed to selecting which of the plurality of virtual potential pick batches are to be released for processing by the work resources that have become available (step 709) and deconstructing all the non-selected virtual potential pick batches (step 711) so that new virtual potential pick batch(es) can be constructed depending upon the future availability of work resources." - deconstructing all the non-selected virtual potential pick batches (step 711) so that new virtual potential pick batch(es) can be constructed depending upon the future availability of work resources is the one or more second items are assigned to a new batch and a new worker when a worker with an available capacity to add the one or more second items to their existing batch cannot be identified]. 

17.	As per Claim 6, Perry in view of Kumar in view of Varley teaches:
The system of claim 1 [as above], wherein 
Perry further teaches:
a determination of capacity by the optimization module determines whether a staging area has enough staging space for storing the one or more second items prior to their completion time [PERRY reads on: para 9, "Embodiments disclosed herein may be directed to distribution functions including order prioritization, order selection, picking (gathering of items), and consolidation of order items. .. The reduction of the duration of the consolidation of items for individual orders allows the consolidation space to be re-used more frequently increasing the production capacity of the operation."; para 32, "A total physical storage area may refer to an entire warehouse or other physical facility that stores physical items for fulfilling the orders. The total physical storage area may be a single room or building, or may include multiple buildings in different areas."; para 54, "A second offshoot of the gathering of items for multiple orders is to gather the items--mixing order items from a first order with items from other orders--and then the entire batch of items being sorted out, consolidating items into their respective individual orders. This approach reduces the error in keeping items with the correct order (assuming the consolidation process is robust) and it allows larger order batches as the space for picked items is shared. Thus, the average space needed for any batch of items may be nearer to the overall average space needed. A drawback to this approach lies in the fact that while there can be great improvement by having a large pick batch size, the size of the batch is a function of the ability of a downstream consolidation operation to sort out the items into individual orders. The drawbacks to this approach are more apparent when there are more items per order. Namely, an order that is being filled (but not yet completely filled) is referred to as a work-in-progress. If there are only two items and the first item has been picked, the order can only be completed once the second item arrives and, until then, the order is a work-in-progress and takes up space, either in a consolidation area or in a checkout station. If the order has several items and each item is in a different part of the warehouse, the order might not be filled for quite some time, and it takes up space in the consolidation area until all items are picked."; paras 39, 59, as above, Claim 1; para 65, " In some embodiments, a batch may comprise 50 or more orders, the number being a factor of the availability of space for consolidating the orders, the average size of an item, the skill or experience of a worker, or some other factor."].

18.	As per Claim 7, Perry in view of Kumar in view of Varley teaches:
The system of claim 1 [as above], further comprising:
Perry further teaches:
a mobile application executable on the plurality of mobile devices, the mobile application when executed configured to: receive, from the computing system, the assignment of the one or more second items [PERRY reads on: Fig. 6, paras 44, 82, 84, 86, as above, Claim 1 - RF UNITS 677, sending a message or pick list to a wireless unit associated with [a] personnel is a mobile application executable on the plurality of mobile devices to receive an assignment]; display a listing of the existing batch of items on the mobile device [PERRY reads on: para 86, as above, Claim 1]; and transmit, to the computing system, a task completion indication when an existing task is completed [PERRY reads on: para 37, "A resource may refer to a person or equipment useful for picking items for an order. Examples of a resource may include a person or automated robot for picking an item, a scanner gun for entering a product ID to allow a tracking system to know that the item has been picked, a tote for holding the item, a forklift for carrying a heavy tote or item, and so on." - entering a product ID to allow a tracking system to know that the item has been picked is transmit a task completion indication when an existing task is completed].

19.	As per Claim 8, Perry in view of Kumar in view of Varley teaches:
The system of claim 7, wherein the optimization module [as above, Claim 1] is further configured to: 
Perry further teaches:
monitor available capacity of picking units associated with the worker [PERRY reads on: para 38, "A tote may refer to a hand-held container for carrying items, but may also refer generically to a pallet, a cart, or any container that can hold all the items picked when gathering items. A tote may have wheels, may be motorized, may be suspended from a cable or otherwise configured to allow a worker to easily proceed through a physical storage area to pick items. In some embodiments, each tote may have a license plate, a bar code, or some other means for uniquely identifying that tote, which enables the tote to be tracked and the contents of the tote to be associated with specific orders."; para 86, "For example, if the worker is using RF unit 677 or some form of an RFID device that can scan or otherwise read a code on an item, the worker can scan each item into system 600 when that item is physically added into a tote. System 600 may then know where the worker is, how long it is taking the worker to pick all the items for each batch, etc. From this information, system 600 may determine how efficient the worker is at fulfilling batches, .."] according to a task completion indication received from the mobile devices [PERRY reads on: para 37, as above, Claim 7].

20.	As per Claim 9, Perry teaches:
A method for cross-load intermixing during order fulfillment [PERRY reads on: Abstract, as above, Claim 1], the method comprising:
The remainder of the claim rejected under the same rationale as Claim 1 above.

21.	As per Claim 10, Perry in view of Kumar in view of Varley teaches:
The method of claim 9 [as above], wherein 
The remainder of the claim rejected under the same rationale as Claim 2 above.

22.	As per Claim 11, Perry in view of Kumar in view of Varley teaches:
The method of claim 9, further comprising: determining, by the computing system [as above, Claim 9], 
The remainder of the claim rejected under the same rationale as Claim 3 above.

23.	As per Claim 12, Perry in view of Kumar in view of Varley teaches:
The method of claim 9, further comprising: assigning, by the computing system [as above, Claim 9], 
The remainder of the claim rejected under the same rationale as Claim 4 above.

24.	As per Claim 13, Perry in view of Kumar in view of Varley teaches:
The method of claim 9, further comprising: assigning, by the computing system [as above, Claim 9], 
The remainder of the claim rejected under the same rationale as Claim 5 above.

25.	As per Claim 14, Perry in view of Kumar in view of Varley teaches:
The method of claim 9, further comprising: determining, by the computing system [as above, Claim 9], 
The remainder of the claim rejected under the same rationale as Claim 6 above.

26.	As per Claim 15, Perry in view of Kumar in view of Varley teaches:
The method of claim 9 [as above], further comprising: 
The remainder of the claim rejected under the same rationale as Claim 7 above.

27.	As per Claim 16, Perry in view of Kumar in view of Varley teaches:
The method of claim 15 [as above], further comprising:
The remainder of the claim rejected under the same rationale as Claim 8 above.


Response to Arguments

28.	Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive with regard to the 35 U.S.C. 101 rejection and/or are moot with regard to the 35 U.S.C. 103 rejection in view of the updated rejection necessitated by the amendments. 

29.	Applicant argues (at pp. 8-10) that "The amended claims include recitations of a trolley that moves containers through a retail store to a staging area. .. These features integrate the details of the picking assignment determination .. ", thus integrating the judicial exception into a practical application at Step 2A, Prong Two of the 2019 PEG, and providing "significantly more" than just the abstract idea at Step 2B. 
Examiner respectfully disagrees. The additional elements (trolley, container, retail store) are merely used as tools to implement the abstract idea at Step 2A, Prong Two, which is not indicative of integration into a practical application - see MPEP 2106.05(f). Furthermore, at step 2B, these additional elements merely link the abstract idea to a particular field of use or technological environment, which is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(h).

30.	The remainder of Applicant's arguments with regard to the 35 U.S.C. 103 rejection are moot in light of the new combination of references incorporating Kumar.



Conclusion

31.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Suemitsu et al. (US Patent Publication 20170369245 A1) describes a method and system for managing timely shipping of orders.
Ackerman et al. (US Patent Publication 20160176637 A1) describes a method and system for performing a consolidated pick and package process in a materials handling center.
Danelski (US Patent Publication 20140351101 A1) describes a batch order fulfillment system.
Myers et al. (US Patent Publication 20040217166 A1) describes a method and system for improving the ability of a consumer to navigate through a store to locate items of interest.
Rouaix (US Patent Number 9741007 B1) describes a method and system for  determination and tracking of the position of items in an inventory area.

32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623